             Case 17-16491-jkf                    Doc          Filed 11/26/19 Entered 11/26/19 10:44:55                             Desc Main
                                                                Document     Page 1 of 6
 Fill in this information to identify the case:

  Debtor 1       John R. Griffith

  Debtor 2       Evelyn Griffith

 United States Bankruptcy Court for the: Eastern District of Pennsylvania

 Case number :    17-16491



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                    12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.
     Name of                WILMINGTON SAVINGS FUND SOCIETY, FSB, AS Court claim no.                                                                     14
     creditor:              TRUSTEE OF STANWICH MORTGAGE LOAN TRUST A (if known):
     Last 4 digits of any number                                                                       Date of payment change:                   01/01/2020
     you use to identify the debtor's                                       9117                       Must be at least 21 days after date of
     account:                                                                                          this notice

                                                                                                       New total payment:                        $1,267.19
                                                                                                       Principal, interest, and escrow, if any


Part 1:      Escrow Account Payment Adjustment

1.   Will there be a change in the debtor's escrow account payment?
      [ ] No
      [X]     Yes. Attach a copy of the escrow account statement prepared in a form consistent with the applicable nonbankruptcy law.
                       Describe the basis for the change. If a statement is not attached, explain why:

                               Current escrow payment: $416.32                              New escrow payment: $405.83



Part : 2      Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?

      [X] No
      [ ] Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a
                      notice is not attached, explain why:

                      Current interest rate:                                       New interest rate:
                      Current Principal and interest payment:                      New principal and interest payment:



Part 3:      Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
       [X] No
       [ ] Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                       agreement. (Court approval may be required before the payment change can take effect).
                       Reason for change:
                               Current mortgage payment:                                    New mortgage payment:




Official Form 410S1                                                 Notice of Mortgage Payment Change                                                        page 1
                Case 17-16491-jkf                     Doc      Filed 11/26/19 Entered 11/26/19 10:44:55                           Desc Main
                                                                Document     Page 2 of 6
Debtor 1 John R. Griffith                                                             Case number (if known)           17-16491
                First Name              Middle Name           Last Name




Part 4:           Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:


[]       I am the creditor.

[X]       I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.


          /S/ Julian Cotton                                                                              11/26/2019
                                                                                            Date
    Signature



Print:                       Julian Cotton                                       Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                   Email              bkcrm@padgettlawgroup.com




Official Form 410S1                                                   Notice of Mortgage Payment Change                                       page 2
        Case 17-16491-jkf      Doc    Filed 11/26/19 Entered 11/26/19 10:44:55           Desc Main
                                       Document     Page 3 of 6
                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties

                                                                                                  26th
on the attached Service List by electronic service and/or by First Class U.S. Mail on this the _________ day of

November, 2019.



                                                    /S/ Julian Cotton

                                                    ___________________________________
                                                    JULIAN COTTON
                                                    PADGETT LAW GROUP
                                                    6267 Old Water Oak Road, Suite 203
                                                    Tallahassee, FL 32312
                                                    (850) 422-2520 (telephone)
                                                    (850) 422-2567 (facsimile)
                                                    bkcrm@padgettlawgroup.com
                                                    Authorized Agent for Creditor




Official Form 410S1                      Notice of Mortgage Payment Change                                    page 3
          Case 17-16491-jkf   Doc   Filed 11/26/19 Entered 11/26/19 10:44:55   Desc Main
                                     Document     Page 4 of 6

                               SERVICE LIST (CASE NO. 17-16491)

Debtor
John R. Griffith
15112 Endicott Street
Philadelphia, PA 19116

Co-Debtor
Evelyn Griffith
15112 Endicott Street
Philadelphia, PA 19116

Attorney
BRAD J. SADEK
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107

Trustee
SCOTT F. WATERMAN (Chapter 13)
Chapter 13 Trustee
2901 St. Lawrence Ave.
Suite 100
Reading, PA 19606

US Trustee
United States Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106




Official Form 410S1                 Notice of Mortgage Payment Change                      page 4
         Case 17-16491-jkf                 Doc        Filed 11/26/19         Entered 11/26/19 10:44:55                    Desc Main
                            CARRINGTON MORTGAGE SERVICES, LLC
                            P.O. Box 5001       Document                    Page 5 of 6
                            Westfield, IN 46074


(800) 561-4567           FAX: (949) 517-5220




                                                                                                                                                 SLMR 7000119117




JOHN R GRIFFITH
EVELYN GRIFFITH
                                                                                DATE: 10/18/19
15112 ENDICOTT ST
PHILADELPHIA                   PA 19116



*** ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - LAST CYCLES ESCROW ACCOUNT HISTORY                                                 ***

THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE
ACTUAL ESCROW ACTIVITY BEGINNING JANUARY, 2019 AND ENDING DECEMBER, 2019. IF YOUR LOAN
WAS PAID-OFF, ASSUMED, OR TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS
BEING CHANGED, ACTUAL ACTIVITY STOPS AT THAT POINT. THIS STATEMENT IS INFORMATIONAL ONLY
AND REQUIRES NO ACTION ON YOUR PART.
                             - - - Y OUR PAY M E NT BR E AK DOW N AS OF J ANUAR Y, 2 0 1 9 I S - - -
                             PRIN & INTEREST                                    861.36
                             ESCROW PAYMENT                                     315.68
                             SHORTAGE PYMT                                      100.64
                             TOTAL                                            1,277.68
            -- PAYMENTS TO ESCROW --     -- PAYMENTS FROM ESCROW --               -- ESCROW BALANCE --
MONTH       PRIOR PROJECTED ACTUAL PRIOR PROJECTED DESCRIPTION ACTUAL DESCRIPTION PRIOR PROJECTED ACTUAL
                                                                      STARTING BALANCE         = = = >      3788.25           1460.65-
JAN           315.68    *                        1510.00 *     HAZARD INS                                   2593.93           1460.65-
FEB           315.68    *         569.55         2278.25 *     CITY TAX         2372.49     CITY TAX         631.36 TLP       3263.59- ALP
MAR           315.68    *         379.70                                                                     947.04           2883.89-
APR           315.68    *         569.55                                                                    1262.72           2314.34-
MAY           315.68    *                                                                                   1578.40           2314.34-
JUN           315.68    *         379.70                                                                    1894.08           1934.64-
JUL           315.68    *         189.85                                                                    2209.76           1744.79-
AUG           315.68    *         606.17                                                                    2525.44           1138.62-
SEP           315.68    *         792.65                                                                    2841.12            345.97-
OCT           315.68                       E                                                                3156.80            345.97-
NOV           315.68                       E                                                                3472.48            345.97-
DEC           315.68                       E                                                                3788.16            345.97-
TOT          3788.16            3487.17           3788.25                       2372.49
UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHES ITS LOWEST POINT, THAT BALANCE IS TARGETED
NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE LAW MAY
SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.
UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT ESCROW BALANCE
(TLP) WAS $631.36. YOUR ACTUAL LOW POINT ESCROW BALANCE (ALP) WAS $3,263.59-.
BY COMPARING THE PROJECTED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN
DETERMINE WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE
AMOUNT OR DATE OF THE PROJECTED ACTIVITY AND THE ACTUAL ACTIVITY.
THE LETTER "E" BESIDE AN AMOUNT INDICATES THAT THE PROJECTED ACTIVITY HAS NOT YET OCCURRED DUE TO THE
DATE OF THIS STATEMENT.
IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION
TO WHICH THE ACTUAL ACTIVITY COULD BE COMPARED.
Your projected escrow balance consists of the following detail (an * next to an amount
indicates this is a total that represents more than one payment to or disbursement from escrow):

Escrow pay ments up to escrow analy sis effectiv e date:
08/17               $338.92           09/17            $338.92          10/17         $2,847.75        *




           ***     ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - PROJECTIONS                                 ***
                PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED.
THIS STATEMENT TELLS YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR
ANY SHORTAGE OR DEFICIENCY THAT YOU MUST PAY. IT ALSO SHOWS YOU THE PROJECTED ESCROW
A C T I V I T Y F O R Y O U R E S C R O W C Y C L E B E G I N N I N G J A N U A R Y, 2 0 2 0 A N D E N D I N G D E C E M B E R, 2 0 2 0.
---------------------   PROJECTED PAYMENTS FROM ESCROW - JANUARY, 2020 THROUGH DECEMBER, 2020                                   --------------
                             HOMEOWNERS INSU                                    1,763.00
                             CITY TAX                                           2,372.49

                             TOTAL                                              4,135.49
                             PERIODIC PAYMENT TO ESCROW                           344.62        (1/12 OF "TOTAL FROM ESCROW")

-------------------- PROJECT ED ESCROW ACT IVIT Y - JANUARY, 2020 T HROUGH DECEM BER, 2020 -----------------------
               ---- PROJECTED PAYMENTS --                            -- ESCROW BALANCE COMPARISON --
MONTH          TO ESCROW       FROM ESCROW       DESCRIPTION       PROJECTED        REQUIRED
                                ACTUAL STARTING BALANCE = = = >      3,400.91        4,135.49
JAN,20           344.62                1,763.00             HOMEOWNERS INSU               1,982.53              2,717.11
FEB,20           344.62                2,372.49             CITY TAX                         45.34- ALP           689.24 RLP
MAR,20           344.62                                                                     299.28              1,033.86
APR,20           344.62                                                                     643.90              1,378.48
MAY,20           344.62                                                                     988.52              1,723.10
JUN,20           344.62                                                                   1,333.14              2,067.72
JUL,20           344.62                                                                   1,677.76              2,412.34
AUG,20           344.62                                                                   2,022.38              2,756.96
SEP,20           344.62                                                                   2,367.00              3,101.58
OCT,20           344.62                                                                   2,711.62              3,446.20
NOV,20           344.62                                                                   3,056.24              3,790.82
DEC,20           344.62                                                                   3,400.86              4,135.44


                                               * * * * CONTINUED ON NEXT PAGE * * * *
       Case 17-16491-jkf                Doc         Filed 11/26/19 Entered 11/26/19 10:44:55                          Desc Main
                                                     Document     Page 6 of 6
                                                     * * * * CONTINUATION * * * *



--------------------------------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE -----------------------------------

IF THE PROJECTED LOW POINT BALANCE (ALP) IS
LESS THAN THE REQUIRED LOW POINT BALANCE (RLP),
THEN YOU HAVE AN ESCROW SHORTAGE....                                                    YOUR ESCROW SHORTAGE IS....         734.58- *
* THIS SHORTAGE THAT WILL BECOME PART OF YOUR MONTHLY PAYMENT
W I L L B E C O L L E C T E D F O R A P E R I O D O F 1 2 M O N T H S F R O M J a n u a r y 1 , 2 0 2 0.
IF YOU CHOOSE TO PAY THE ESCROW SHORTAGE IN FULL IN A LUMP SUM PRIOR TO THE EFFECTIVE PAYMENT DATE, YOUR MONTHLY
PAYMENT WILL BE REDUCED BY THE MONTHLY SHORTAGE PAYMENT AMOUNT.

AT THE TIME OF YOUR BANKRUPTCY FILING, YOUR ESCROW SHORTAGE INCLUDED IN THE POC (PROOF OF CLAIM) IS $0.00.



------------------------------------- CALCULATIONS OF YOUR NEW PAYMENT AMOUNT ------------------------------------------------
                          PRIN & INTEREST                                          861.36 *
                          ESCROW PAYMENT                                           344.62
                          SHORTAGE PYMT                                             61.21
BORROWER PAYMENT STARTING WITH THE PAYMENT DUE                    01/01/20        ==>               1,267.19

* IF YOUR LOAN IS AN ADJUSTABLE RATE MORTGAGE, THE PRINCIPAL & INTEREST PORTION OF
  YOUR PAYMENT MAY CHANGE WITHIN THIS CYCLE IN ACCORDANCE WITH YOUR LOAN DOCUMENTS.
NOTE :         YOUR ESCROW BALANCE MAY CONTAIN A CUSHION. A CUSHION IS AN AMOUNT OF MONEY
               HELD IN YOUR ESCROW ACCOUNT TO PREVENT YOUR ESCROW BALANCE FROM BEING OVERDRAWN
               WHEN INCREASES IN THE DISBURSEMENTS OCCUR. FEDERAL LAW AUTHORIZES A MAXIMUM
               ESCROW CUSHION NOT TO EXCEED 1/6TH OF THE TOTAL ANNUAL PROJECTED ESCROW
               D I S B U R S E M E N T S M A D E D U R I N G T H E A B O V E C Y C L E . T H I S A M O U N T I S $ 6 3 1 . 3 7.
               YOUR LOAN DOCUMENTS OR STATE LAW MAY REQUIRE A LESSER CUSHION. YOUR MORTGAGE
               CONTRACT AND STATE LAW ARE SILENT ON THIS ISSUE. WHEN YOUR ESCROW BALANCE
               REACHES ITS LOWEST POINT DURING THE ABOVE CYCLE, THAT BALANCE IS TARGETED
               TO BE YOUR CUSHION AMOUNT.
               Y O U R E S C R O W C U S H I O N F O R T H I S C Y C L E I S $ 6 8 9 . 2 4.
  YOUR PROJECTED ESCROW BALANCE CONSISTS OF THE FOLLOWING DETAIL (AN * NEXT TO AN AMOUNT INDICATES
  THIS IS A TOTAL THAT REPRESENTS MORE THAN ONE PAYMENT TO OR DISBURSEMENT FROM ESCROW):

  Escrow pay ments up to escrow analy sis effectiv e date:
 04/19            $416.32                   05/19              $416.32               06/19          $2,914.24*


IMPORTANT BANKRUPTCY NOTICE
If you have been discharged from personal liability on the mortgage because of bankruptcy
proceedings and have not reaffirmed the mortgage, or if you are the subject of a pending
bankruptcy proceeding, this letter is not an attempt to collect a debt from you but merely
provides informational notice regarding the status of the loan.  If you are represented by
an attorney with respect to your mortgage, please forward this document to your attorney.
CREDIT REPORTING
We may report information about your account to credit bureaus. Late payments, missed payments,
or other defaults on your account may be reflected in your credit report.  As required by law,
you are hereby notified that a negative credit report reflecting on your credit record may be
submitted to a credit reporting agency if you fail to fulfill the terms of your credit
obligations.
MINI MIRANDA
This communication is from a debt collector and it is for the purpose of collecting a debt and
any information obtained will be used for that purpose. This notice is required by the
provisions of the Fair Debt Collection Practices Act and does not imply that we are attempting
to collect money from anyone who has discharged the debt under the bankruptcy laws of the
United States.
HUD COUNSELOR INFORM AT ION
If you would like counseling or assistance, you may obtain a list of HUD-approved homeownership
counselors or counseling organizations in your area by calling the HUD nationwide toll-free
telephone number at (800) 569-4287 or toll-free TDD (800) 877-8339, or by going to
http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm. You can also contact the CFPB at (855) 411-2372, or
by going to www.consumerfinance.gov/find-a-housing-counselor.
EQUAL CREDIT OPPORTUNITY ACT NOTICE
The Federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit
applicants on the basis of race, color, religion, national origin, sex, marital status, or age
(provided the applicant has the capacity to enter into a binding contract); because all or part
of the applicant’s income derives from any public assistance program; or because the applicant
has, in good faith, exercised any right under the Consumer Credit Protection Act. The Federal
Agency that administers CMS’ compliance with this law is the Federal Trade Commission, Equal
Credit Opportunity, Washington, DC 20580.
